 Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 1 of 13 Pageid#: 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCH OF                        )
 CELLULAR PHONE CURRENTLY                              )
 LOCATED AT THE ATF Roanoke Evidence                   )
 Vault                                                 )
                                                       )       Case No.     7:21mj1
                                                       )
                                                       )
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Christopher Burch, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives, being first duly sworn, do hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the cellular device seized from Kevin JETT,

further described in Attachment A, for the things described in Attachment B.

       2. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATF) under the United States Department of Justice. I have been employed with ATF since

January 2020, and I am presently assigned to the Roanoke, Virginia Field Office. I have

successfully completed the Criminal Investigators Training Program and Special Agent Basic

Training, ATF National Academy, held at the Federal Law Enforcement Training Center in Glynco,

Georgia. Prior to this employment, I was employed as a sworn police officer/Trooper for the

Virginia State Police for approximately seven years. Prior to that, I was employed as a sworn police

officer for the Pittsylvania County Sheriff’s Office in Virginia for approximately five years. During

those twelve years employed as a sworn police officer in Virginia, I conducted a wide variety of

criminal investigations, including narcotic and firearms investigations, and also procured and
 Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 2 of 13 Pageid#: 3




executed search and arrest warrants. Since becoming an ATF Special Agent, I have participated in

narcotics and firearms investigations involving large conspiracies. I have participated in many

searches of residences and businesses of suspected drug traffickers for evidence of criminal activity.

This aforementioned experience has given me the knowledge to recognize the methods used by

criminal violators and individuals disposed to commit criminal offenses to conceal their overall

criminal activities from law enforcement personnel and other persons.

       3.      During my employment as a law enforcement officer, I have received multiple

hours of training in narcotics enforcement and investigative techniques, and I have personally

participated in numerous investigations. I have also spoken on numerous occasions with

informants, suspects, and other experienced narcotics traffickers concerning the methods and

practices of drug traffickers, including the methods and practices used by traffickers of

methamphetamine, heroin, and cocaine. I have been involved in the execution of numerous

search warrants on electronic devices, including cellphones, and in obtaining location

information for those devices.

       4.      Based on my training and experience investigating narcotics and the distribution

of narcotics, I know that it is common for individuals engaged in this activity to use telephonic

communications, both cellular (to include voice and text messages) and hard line, to further their

criminal activities. I know that “smart” phones play an integral role in the daily lives of

individuals engaging in narcotics trafficking and that these individuals use cellular telephones to

exchange information with customers and/or source(s) of supply through text messaging, instant

messaging, and telephone conversations. I also know that it is common for narcotics trafficker to

use multiple “smart” phones to communicate with co-conspirators in order to compartmentalize

their illegal activity and avoid detection by law enforcement. Further, I know it is common for
 Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 3 of 13 Pageid#: 4




narcotics traffickers to change their phones and phone numbers in order to avoid detection by

law enforcement.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       6.      The item to be searched is as follows:

            a. A gray Apple iPhone with clear protective case, stored at the ATF Roanoke

               evidence vault as Exhibit #6 under case number 768045-20-0026.

                           STATEMENT OF PROBABLE CAUSE

       7.      The Lynchburg Police Department (LPD) and ATF have been investigating Kevin

Seaon JETT and others for the illegal distribution of controlled substances known as cocaine

base. During the investigation numerous controlled purchases of cocaine base were made from

JETT whom was subsequently indicted in the Western District of Virginia for a violation of

Title 21 U.S.C. § 846 and multiple violations of Title 21 U.S.C. § 841.

       8.      During the investigation, a LPD confidential reliable informant (CRI) made

controlled purchases from JETT and before each purchase a controlled telephone call was made

to JETT to confirm the upcoming transaction. Below are a list of dates that controlled purchases

and calls were made to JETT:

            a. On November 19, 2019 a controlled phone call was conducted for the purchase of

               an 8-ball of cocaine.
 Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 4 of 13 Pageid#: 5




             b. On November 21, 2019 a controlled phone call was conducted for the purchase of

                1 ounce cocaine.

             c. On November 27, 2019 a controlled phone call was conducted for the purchase of

                2 ounces of crack cocaine (cocaine base).

             d. On December 5, 2019 a controlled phone call was conducted for the purchase of 1

                ounce of crack cocaine (cocaine base).

       9.       During the controlled purchased on November 19, November 27, and December

4, video recorded by the CRI shows JETT working with another individual, Robert Russell

Matthews, who is assisting JETT with the preparation and sale of cocaine and crack cocaine.

       10.      On December 8, 2020, JETT was arrested at his residence 2303 Fort Ave Apt#2

Lynchburg, VA 24501. During the arrest several items of drug related evidence was observed

and a search warrant was obtained for the residence. During the search of the residence the cell

phone described in the affidavit was located and seized a placed into ATF custody.

       11.      Based on JETT’s criminal activities, your affiant believes a search of JETT’s

cellular phone will further the criminal investigation. Your affiant knows that drug dealers

typically use cellular devices to set up and coordinate drug transactions and other criminal

activity, including with co-conspirators. Cellular phones not only provide detailed description of

the criminal activities being conducted, but also show the criminal network including other

members, locations and activities.

       12.      JETT’s cellular phone is currently in the lawful possession of the ATF and is

being stored at the ATF Roanoke evidence vault as Exhibit #6 under case number 768045-20-

0026. In my training and experience, I know that the Device has been stored in a manner in
 Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 5 of 13 Pageid#: 6




which its contents are, to the extent material to this investigation, in substantially the same state

as they were when the Device first came into the possession of the ATF.

                                      TECHNICAL TERMS

       13.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data communication

                through radio signals. These telephones send signals through networks of

                transmitter/receivers, enabling communication with other wireless telephones or

                traditional “land line” telephones. A wireless telephone usually contains a “call

                log,” which records the telephone number, date, and time of calls made to and

                from the phone. In addition to enabling voice communications, wireless

                telephones offer a broad range of capabilities. These capabilities include: storing

                names and phone numbers in electronic “address books;” sending, receiving, and

                storing text messages and e-mail; taking, sending, receiving, and storing still

                photographs and moving video; storing and playing back audio files; storing

                dates, appointments, and other information on personal calendars; and accessing

                and downloading information from the Internet. Wireless telephones may also

                include global positioning system (“GPS”) technology for determining the

                location of the device.

             b. Digital camera: A digital camera is a camera that records pictures as digital

                picture files, rather than by using photographic film. Digital cameras use a

                variety of fixed and removable storage media to store their recorded images.
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 6 of 13 Pageid#: 7




          Images can usually be retrieved by connecting the camera to a computer or by

          connecting the removable storage medium to a separate reader. Removable

          storage media include various types of flash memory cards or miniature hard

          drives. Most digital cameras also include a screen for viewing the stored images.

          This storage media can contain any digital data, including data unrelated to

          photographs or videos.

       c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

          handheld digital storage device designed primarily to store and play audio, video,

          or photographic files. However, a portable media player can also store other

          digital data. Some portable media players can use removable storage media.

          Removable storage media include various types of flash memory cards or

          miniature hard drives. This removable storage media can also store any digital

          data. Depending on the model, a portable media player may have the ability to

          store very large amounts of electronic data and may offer additional features such

          as a calendar, contact list, clock, or games.

       d. GPS: A GPS navigation device uses the Global Positioning System to display its

          current location. It often contains records the locations where it has been. Some

          GPS navigation devices can give a user driving or walking directions to another

          location. These devices can contain records of the addresses or locations involved

          in such navigation. The Global Positioning System (generally abbreviated

          “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

          contains an extremely accurate clock. Each satellite repeatedly transmits by radio

          a mathematical representation of the current time, combined with a special
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 7 of 13 Pageid#: 8




          sequence of numbers. These signals are sent by radio, using specifications that

          are publicly available. A GPS antenna on Earth can receive those signals. When

          a GPS antenna receives signals from at least four satellites, a computer connected

          to that antenna can mathematically calculate the antenna’s latitude, longitude, and

          sometimes altitude with a high level of precision.

       e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

          for storing data (such as names, addresses, appointments or notes) and utilizing

          computer programs. Some PDAs also function as wireless communication

          devices and are used to access the Internet and send and receive e-mail. PDAs

          usually include a memory card or other removable storage media for storing data

          and a keyboard and/or touch screen for entering data. Removable storage media

          include various types of flash memory cards or miniature hard drives. This

          removable storage media can store any digital data. Most PDAs run computer

          software, giving them many of the same capabilities as personal computers. For

          example, PDA users can work with word-processing documents, spreadsheets,

          and presentations. PDAs may also include global positioning system (“GPS”)

          technology for determining the location of the device.

       f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

          than a notebook, which is primarily operated by touching the screen. Tablets

          function as wireless communication devices and can be used to access the Internet

          through cellular networks, 802.11 “Wi-Fi” networks, or otherwise. Tablets

          typically contain programs called apps, which, like programs on a personal

          computer, perform different functions and save data associated with those
 Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 8 of 13 Pageid#: 9




                functions. Apps can, for example, permit accessing the Web, sending and

                receiving e-mail, and participating in Internet social networks.

             g. Pager: A pager is a handheld wireless electronic device used to contact an

                individual through an alert, or a numeric or text message sent over a

                telecommunications network. Some pagers enable the user to send, as well as

                receive, text messages.

             h. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

                numeric address used by computers on the Internet. An IP address is a series of

                four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

                Every computer attached to the Internet computer must be assigned an IP address

                so that Internet traffic sent from and directed to that computer may be directed

                properly from its source to its destination. Most Internet service providers control

                a range of IP addresses. Some computers have static—that is, long-term—IP

                addresses, while other computers have dynamic—that is, frequently changed—IP

                addresses.

             i. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.

       14.      Based on my training, experience, and research, I know that the devices described

in Attachment A have capabilities that allow them to serve as a wireless telephone, phone book,

digital camera, digital recorder, GPS Navigation, portable media player, and PDA. In my
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 9 of 13 Pageid#: 10




training and experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       15.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Information contained on the devices including

text messages, telephone numbers, email communications, images from the internet,

photographs, and video footage are typically stored on the devices and can often be recovered

with forensics tools.

             a. There is probable cause to believe that things that were once stored on the cellular

                telephone may still be recovered for at least the following reasons:

             b. Based on my knowledge, training, and experience, I know that computer files and

                images or remnants of such files can be recovered months or even years after they

                have been downloaded onto a storage medium, deleted, or viewed via the Internet.

                Electronic files downloaded to a storage medium can be stored for years at little

                or no cost. Even when files have been deleted, they can be recovered months or

                years later using forensic tools. This is so because when a person “deletes” a file

                on a computer, the data contained in the file does not actually disappear; rather,

                that data remains on the storage medium until it is overwritten by new data.

             c. Therefore, deleted files, or remnants of deleted files, may reside in free space or

                slack space—that is, in space on the storage medium that is not currently being

                used by an active file—for long periods of time before they are overwritten. In

                addition, a computer’s operating system may also keep a record of deleted data in

                a “swap” or “recovery” file.
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 10 of 13 Pageid#: 11




             d. Wholly apart from user-generated files, computer storage media—in particular,

                computers’ internal hard drives—contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used it. To give a few

                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file

                system data structures, and virtual memory “swap” or paging files. Computer

                users typically do not erase or delete this evidence, because special software is

                typically required for that task. However, it is technically possible to delete this

                information.

             e. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or “cache.”

       16.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the devices were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the devices because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 11 of 13 Pageid#: 12




        c. A person with appropriate familiarity with how an electronic device works may,

           after examining this forensic evidence in its proper context, be able to draw

           conclusions about how electronic devices were used, the purpose of their use, who

           used them, and when.

        d. The process of identifying the exact electronically stored information on a storage

           medium that are necessary to draw an accurate conclusion is a dynamic process.

           Electronic evidence is not always data that can be merely reviewed by a review

           team and passed along to investigators. Whether data stored on a computer is

           evidence may depend on other information stored on the computer and the

           application of knowledge about how a computer behaves. Therefore, contextual

           information necessary to understand other evidence also falls within the scope of

           the warrant.

        e. Further, in finding evidence of how a device was used, the purpose of its use, who

           used it, and when, sometimes it is necessary to establish that a particular thing is

           not present on a storage medium.

        f. I know that when an individual uses an electronic device to facilitate narcotics

           distribution that, the individual’s electronic device will generally serve both as an

           instrumentality for committing the crime, and also as a storage medium for

           evidence of the crime. The electronic device is an instrumentality of the crime

           because it is used as a means of committing the criminal offense. The electronic

           device is also likely to be a storage medium for evidence of crime. From my

           training and experience, I believe that an electronic device used to commit a crime

           of this type may contain: data that is evidence of how the electronic device was
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 12 of 13 Pageid#: 13




                  used; data that was sent or received; and other records that indicate the nature of

                  the offense.

             g.

       17.        Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the devices to human inspection in order to determine whether it contains evidence

described by the warrant.

       18.        Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premise. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                            CONCLUSION

       I submit that this affidavit supports probable cause for a search warrant authorizing the

examination of the device described in Attachment A, in order to seek the items described in

Attachment B.

                                                 OATH


The information in this affidavit is true to the best of my knowledge and belief.



                                                           Respectfully submitted,

                                                          /S/ Christopher Burch

                                                          Christopher Burch
                                                          Special Agent, ATF
Case 7:21-mj-00001-RSB Document 1-1 Filed 01/04/21 Page 13 of 13 Pageid#: 14




Received by reliable electronic means and sworn and attested to by telephone on this 4th day of
January, 2021.

                                                    Entered: January 4, 2021


                                                    Robert S. Ballou
                                                    Robert S. Ballou
                                                    United States Magistrate Judge
